Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed 02/16/2021. By this amendment,
Claims 1, 5, 6, 12, 16, and 20 have been amended.
Claims 1-20 are pending.
This application is the continuation of application #15/223,337, filed 07/29/2016, now 
Patent US 10,365,852.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and overcoming the nonstatutory double patenting rejection.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to claims 6 and 17, associating a sequence number with each new tracking bitmap, the sequence number being based on a last write operation processed for the object before the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 9, 14, 17, and 20 of Patent No. 10,365,852 (hereafter Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent would anticipate those of the current application
Table 1
Current Application 
Patent
Claim 1
Claim 1
 A method comprising:
initiating a resynchronization process that resynchronizes a first replica of an object stored at a first host with a second replica of the object stored at a second host; stored at 





















determining that a first replica of an object stored at a first host has become available to a distributed storage system after previously being unavailable to the distributed storage 
in response to determining that the first replica has become available, initiating a resynchronization process that resynchronizes the first replica with other replicas of the object, the resynchronization process comprising:
obtaining resyncing data, the resyncing data indicating, for each range of memory addresses of the object, whether the range of memory addresses is synchronized at the first replica with the other replicas of the object;
copying, to the first host from a second host that stores a second replica of the object, data stored in one or more of the ranges of memory addresses of the object that are not synchronized at the first replica with the other replicas based on the resyncing data; and


for each of multiples times that the first replica  becomes unavailable prior to the resynchronization process being completed:
generating, at the second host, a new set of tracking data for the first replica, the new set of tracking data indicating, for each range of memory addresses of the object, whether data stored at the range of memory addresses of the object has been modified at a second replica while the first replica was unavailable; and
generating, at the second host, a new set of tracking data for the first replica, the new set of tracking data indicating, for each range of memory addresses of the object, whether data stored at the range of memory addresses of the object has been modified at the second replica while the first replica was unavailable this time, wherein the tracking data is different from the resyncing data; and
in response to determining that the first replica has become available again to a distributed storage system:

corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the second replica of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data, and







With respect to claim 2, Patent recites
	The method of claim 1, wherein obtaining the resyncing data comprises obtaining the resyncing data from the first host. (similar to claim 2 of Patent)

With respect to claim 3, Patent recites
The method of claim 1, wherein data of each range of the memory addresses of the first replica that are synchronized is not copied from the second replica to the first replica. (similar to claim 3 of Patent)

With respect to claim 4, Patent recites
The method of claim 1, wherein: the resyncing data comprises a resyncing bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the resyncing bitmap indicating whether the bit’s respective range of memory addresses is synchronized at the first replica with the second replica of the object; and each new set of tracking data comprises a tracking bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the tracking bitmap indicating whether the bit’s respective range of memory addresses has been modified at the second replica while the first replica was unavailable. (similar to claims 1 and 4 of Patent)

With respect to claim 5, Patent recites
The method of claim 4, further comprising updating the resyncing bitmap based on the copying, including updating each bit of the updated resyncing bitmap for which data of the bit’s respective range of memory addresses has been copied from the second replica to the first replica to indicate that data stored at the bit’s respective range of memory addresses is synchronized at the first replica with the other replicas of the object. (similar to claim 5 of Patent)

With respect to claim 6, Patent recites
The method of claim 4, further comprising associating a sequence number with each new tracking bitmap, the sequence number being based on a last write operation processed for the object before the first replica became unavailable; and (similar to claim 6 of Patent)
identifying the new tracking bitmap for updating the resyncing data based on the sequence number associated with each new tracking bitmap. (similar to claim 7 of Patent)

With respect to claim 7, Patent recites
The method of claim 4, further comprising generating a respective tracking bitmap for tracking ranges of memory addresses of the object for which data are modified while the first replica is unavailable at each host of the distributed storage system that stores a replica of the object. (similar to claim 8 of Patent)

With respect to claim 8, Patent recites
The method of claim 4, wherein updating the resyncing data based on the new set of tracking data generated while the first replica was unavailable this time comprises: identifying, in the new tracking data, a particular bit that has been set to indicate that data stored at a particular range of memory addresses of the first replica corresponding to the particular bit has been modified since the first replica has become unavailable this time; and setting, in the resyncing data, a corresponding bit that corresponds to the particular bit and corresponds to the particular range of memory addresses (similar to claims 14 and 20 of Patent) to indicate that the particular range of memory addresses of the first replica are not synchronized with the second replica. (similar to claim 17 of Patent)

With respect to claim 10, Patent recites
The method of claim 1, wherein the object comprises at least one of a set of data, code, or an application. (claim 1 of Patent discloses “the object including data stored at multiple ranges of memory addresses”, and that suggests that the object comprises a set of data)


The method of claim 1, further comprising designating the second host as an owner host of the object in response to determining that the first replica has become unavailable. (claim 1 of Patent, the disclosure of “updating the resyncing data based on the new set of tracking data generated while the first replica was unavailable this time, the updating including updating, for each range of memory addresses of the object that the new set of tracking data indicates has been modified at the second replica while the first replica was unavailable this time, corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the other replicas of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable this time, corresponding data of the resynching resyncing data; and resuming the resynchronization process using the updated resyncing data, including copying, from the second host to the first host and based on the updated resyncing data, data of one or more ranges of memory addresses of the first replica that the updated resyncing data indicates are not synchronized with the other replicas of the object” indicates that the second acts as an owner host of the object in response to “the first replica was unavailable this time”) 

	With respect to independent claim 12, Patent recites
A system comprising: a data processing apparatus; and a memory apparatus in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: initiating a resynchronization process that resynchronizes a first replica of an object stored at a first host with a second replica of the object stored at a second host using resyncing data that indicates, for each range of memory addresses of the object whether the range of memory addresses is synchronized at the first replica with the second replica ; and for each instance, of multiple instances, of the first replica becoming unavailable prior to the resynchronization process being completed: generating, at the second host, a new set of tracking data for the first replica, the new set of tracking data indicating, for each range of memory addresses of the object, whether data stored at the range of memory addresses of the object has been modified at a second replica while the first replica was unavailable; and in response to determining that the first replica has become available again to a distributed storage system: updating the resyncing data based on the new set of tracking data generated while the first replica was unavailable, comprising: updating, for each range of memory addresses of the object that the new set of tracking data indicates has been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the second replica of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data, and resuming the resynchronization process using the updated resyncing data, including copying, from the second host to the first host and based on the updated resyncing data, data of one or more ranges of memory addresses of the first replica that the updated resyncing data indicates are not synchronized with the second replica of the object. (similar to claims 1 and 9 of Patent)

With respect to claim 13, Patent recites
The system of claim 12, wherein obtaining the resyncing data comprises obtaining the resyncing data from the first host. (similar to claim 10 of Patent)

With respect to claim 14, Patent recites
The system of claim 12, wherein data of each range of the memory addresses of the first replica that are synchronized is not copied from the second replica to the first replica. (similar to claim 11 of Patent)

With respect to claim 15, Patent recites
The system of claim 12, wherein:
the resyncing data comprises a resyncing bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the resyncing bitmap indicating whether the bit’s respective range of memory addresses is synchronized at the first replica with the second replica of the object; and each new set of tracking data comprises a tracking bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the tracking bitmap indicating whether the bit’s respective range of memory addresses has been modified at the second replica while the first replica was unavailable. (similar to claim 12 of Patent)

With respect to claim 16, Patent recites
The system of claim 15, wherein the operations comprise updating the resyncing bitmap based on the copying, including updating each bit of the updated resyncing bitmap for which data of the bit’s respective range of memory addresses has been copied from the second replica to the first replica to indicate that data stored at the bit’s respective range of memory addresses is synchronized at the first replica with the other replicas of the object. (similar to claim 13 of Patent)

With respect to claim 17, Patent recites
The system of claim 15, wherein the operations comprise associating a sequence number with each new tracking bitmap, the sequence number being based on a last write operation processed for the object before the first replica became unavailable; and (similar to claim 15 of Patent)
identifying the new tracking bitmap for updating the resyncing data based on the sequence number associated with each new tracking bitmap. (similar to claim 17 of Patent)

With respect to claim 18, Patent recites
The system of claim 15, wherein the operations comprise generating a respective tracking bitmap for tracking ranges of memory addresses of the object for which data are modified while the first replica is unavailable at each host of the distributed storage system that stores a replica of the object. (similar to claim 16 of Patent)

With respect to claim 19, Patent recites
The system of claim 15, wherein updating the resyncing data based on the new set of tracking data generated for an instance of the first replica being unavailable comprises: identifying, in the new tracking data, a particular bit that has been set to indicate that data stored at a particular range of memory addresses of the first replica corresponding to the particular bit has been modified since the first replica became unavailable; and (similar to claims 12 and 19 of Patent)
setting, in the resyncing data, a corresponding bit that corresponds to the particular bit and corresponds to the particular range of memory addresses to indicate that the particular range of memory addresses of the first replica are not synchronized with the second replica. (similar to claim 19 of Patent)

With respect to independent claim 20, Patent recites
A computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising: initiating a resynchronization process that resynchronizes a first replica of an object stored at a first host with a second replica of the object stored at a second host using resyncing data that indicates, for each range of memory addresses of the object whether the range of memory addresses is synchronized at the first replica with the second replica; and for each instance, of multiple instances, of the first replica becoming unavailable prior to the resynchronization process being completed: generating, at the second host, a new set of tracking data for the first replica, the new set of tracking data indicating, for each range of memory addresses of the object, whether data stored at the range of memory addresses of the object has been modified at a second replica while the first replica was unavailable; and in response to determining that the first replica has become available again to a distributed storage system: updating the resyncing data based on the new set of tracking data generated while the first replica was unavailable, comprising: updating, for each range of memory addresses of the object that the new set of tracking data indicates has been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the second replica of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data, and resuming the resynchronization process using the updated resyncing data, including copying, from the second host to the first host and based on the updated resyncing data, data of one or more ranges of memory addresses of the first replica that the updated resyncing data indicates are not synchronized with the second replica of the object. (similar to claim 17 of Patent)

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of Patent, in view of Crawford et al. (US 2017/0300244, hereafter Crawford)

The method of claim 4, wherein updating the resyncing data based on the new set of tracking data generated for an instance of the first replica being unavailable comprises: (similar to claim 4 of Patent)
identifying, in the new tracking data, a particular bit that has not been set to indicate that data stored at a particular range of memory addresses of the first replica corresponding to the particular bit has been modified since the first replica became unavailable; (similar to claim 1 of Patent)
determining that a corresponding bit of the resyncing data that corresponds to the particular bit is set to indicate that the particular range of memory addresses of the first replica are not synchronized with the second replica; and (similar to claim 1 of Patent)
in response to determining that the corresponding bit of the resyncing data that corresponds to the particular bit is set, determining to not update the corresponding bit of the resyncing data. (Claim 1 of Patent discloses “corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the other replicas of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable this time, corresponding data of the resyncing data”
Patent recites
in response to determining that the corresponding bit of the resyncing data that corresponds to the particular bit is set, determining to not update the corresponding bit of the resyncing data
But Patent does not explicitly recite
in response to determining that the corresponding bit of the resyncing data that corresponds to the particular bit is set, determining to not reset the corresponding bit of the resyncing data
However, Crawford discloses a method for resynchronization, comprising the bits of the tracking bitmap #500 indicates “which storage elements on the secondary volume 102b were updated but not yet copied to the primary volume 102a” (para 0034); and thereby, in the normal course of operation, the method determines not to reset the corresponding bit of the bitmap #500 until the first storage element is updated with the second storage element according to the particular bit of the out-of-sync bitmap #400b; otherwise, the method would be faulty (see also para 0036). Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for resynchronizing data of Patent, to include the method for resynchronizing data of Crawford. Therefore, the combination discloses in response to determining that the corresponding bit of the resyncing data that corresponds to the particular bit is set, determining to not reset the corresponding bit of the resyncing data. The person of ordinary skill in the art would have been motivated to apply the modification for assisting accelerating recovery in data replication environments and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 18-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Crawford et al (US 2017/0300244, hereafter Crawford), in view of Ranade (US 7,039,661), and in view of Shetty et al. (US 2017/0235805, hereafter Shetty), and in view of Kobayashi (US 2015/0067282), and further in view of Lee et al (US 2017/0177658, hereafter Lee)
	With respect to independent claim 1, Crawford recites
A method comprising: (abstract)
initiating a resynchronization process that resynchronizes a first replica of data stored at a first host with a second replica of the object stored at a second host (disclosing initiating a resynchronization process to resynchronize data stored in one or more storage elements of primary storage device #104a considered as a first host with data stored on the second volumes #102b of second storage device #104b considered as a second host ((paras 0029, 0031-0034; using resyncing data that indicates, for each range of memory addresses of the object, whether the range of memory addresses is synchronized at the first replica with the second replica; and (disclosing using bitmap data that indicates, for each storage element of storage elements or tracks, whether the storage element is synchronized from the primary storage device with a storage element at the secondary device. Each storage element has an address; otherwise, the system does not know where and how to synchronize data of the storage element (para 0032; figs. 1-4 and relevant texts))
for each instance, of multiple instances, of the first replica (disclosing multiple versions of data, and each version is considered as an instance (para 0034). In addition, as each bit of the secondary out-of-sync bitmap #400b is set, that indicates the bit corresponds an instance of the first storage element (paras 0032-0034) becoming unavailable prior to the resynchronization between the secondary volume to the primary volume: (the disclosure of deciding not replicating data from the secondary volume to the primary volume in response to determining that the primary volume has become unavailable due to an outage (para 0033) suggests that the method determines the primary volume has become unavailable before sending data from the secondary volume to the primary volume)
generating, at the second host, (disclosing setting the corresponding bits of bitmap #400b (para 0033) at secondary storage device #104b (fig. 5)) a new set of tracking data for the first replica, (the bitmap #400b is considered as a new set of tracking data for the primary volume (para 0033)) the new set of tracking data indicating, for each range of memory addresses of the object, (disclosing tracking storage elements that need to be copied over to 
 whether data stored at the range of memory addresses of the object has been modified at a second replica while the first replica was unavailable; and (para 0033)
in response to determining that the first replica has become available again to the distributed storage system: (para 0034)
updating resyncing data based on the new set of tracking data generated while the first replica was unavailable: (paras 0033-0034)
updating, for each range of memory addresses of the object (each of storage elements is stored in a track assumed to have a range of addresses (para 0032)) that the new set of tracking data indicates has been modified at the second replica while the first replica was unavailable, (para 0037) corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the second replica of the object, (para 0037) while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data, and (the corresponding bit(s) in the secondary out-of-sync bitmap #400b are used to keep track of which storage elements need to be copied over to the primary volume #102a if and when the outage is available (para 0033). That means storage elements that are not updated at the secondary volume #102b, during the primary volume #102a not available, are not 
starting the resynchronization process (starting copying updated storage elements to the primary volume after the outage is corrected means starting the resynchronization process (para 0033)) using the updated resyncing data, (using the corresponding bits may be set in the secondary out-of-sync bitmap #400b (para 0033))
 including copying, (para 0033) from the second host to the first host and based on the updated resyncing data, (para 0033) data of one or more ranges of memory addresses of the first replica (disclosing updated storage elements at the secondary volume #102b; where each updated storage is associated with a range of addresses according to the rejection above (para 0033)) that the updated resyncing data indicates are not synchronized with the second replica of the object. (para 0033)
Crawford recites
using resyncing data that indicates, for each memory address of the object, whether the memory address is synchronized at the first replica with the second replica
But Crawford does not explicitly recite
using resyncing data that indicates, for each range of memory addresses of the object, whether the range of memory addresses is synchronized at the first replica with the second replica
However, Ranade discloses a method for resynchronizing blocks between a primary node and a secondary node (col. 17, lines 1-24), comprising using bitmap data considered as 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for resynchronizing data of Crawford, to include the method for resynchronizing object of Shetty. Therefore, the combination discloses resynchronizes a first replica of an object. The person of ordinary skill in the art would have been motivated to apply the modification for improving efficiency of data resynchronization (Ranade, col. 2, lines 29-59)
Crawford recites
resynchronizes a first replica of data
But Crawford does not explicitly recite
resynchronizes a first replica of an object
However, Shetty discloses a method for resynchronizing a file(s) from volume(s) of the second storage to volume(s) of the first storage; wherein the file is considered as an object (abstract; para 0063; fig. 1 and relevant texts; see also para 0005), analogous to what has been done by Crawford.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for resynchronizing data of Crawford, to include the method for resynchronizing object of Shetty. Therefore, the combination discloses resynchronizes a first replica of an object. The person of ordinary skill in the art would have been motivated to apply the modification for resynchronizing any portion of 
Crawford recites
for each instance, of multiple instances, of the first replica becoming unavailable prior to the resynchronization between the secondary volume to the primary volume
But Crawford does not explicitly recite
for each instance, of multiple instances, of the first replica becoming unavailable prior to the resynchronization process being completed
However, Kobayashi discloses the restart of the copy session is repeatedly performed every time a halt event occurs (para 0218). That means the copy-source has become unavailable multiple times before the copying data being completed (para 0216); where copying data between copy-source area and copy-destination area (abstract) is to maintain data in the areas to be synchronized (para 0016), analogous to what has been done by Crawford.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of resynchronization during an outage of Crawford, to include the method of copying data when the copy source has become unavailable multiple times of Kobayashi. Therefore, the combination discloses determining that the first replica has become unavailable an additional time while copying data. The person of ordinary skill in the art would have been motivated to apply the modification for maintaining data integrity while keeping cost from increasing (Kobayashi, para 0029))

starting the resynchronization process
But Crawford does not explicitly recite
restarting the resynchronization process
However, Lee discloses restarting the replication process due to an exception occurring during the replication (para 0195); where the replication includes resynchronization (para 0197), analogous to what has been done by Crawford.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of resynchronization during an outage of Crawford, to include the method of restarting replication process due to an exception of Lee. Therefore, the combination discloses restarting the resynchronization process. The person of ordinary skill in the art would have been motivated to apply the modification for maintaining consistency between the source table and the replica table without reducing system performance (Lee, para 0003))

With respect to claim 2, Crawford recites
The method of claim 1, wherein obtaining the resyncing data comprises obtaining the resyncing data from the first host. (disclosing receiving the tracking bitmap #500 from the primary storage device #104a for updating the secondary out-of-sync bitmap #400b (para 0039))

With respect to claim 3, Crawford recites
The method of claim 1, wherein data of each range of the memory addresses of the first replica that are synchronized is not copied from the second replica to the first replica. (disclosing copying storage elements storage elements on the secondary volume #102b were updated but not yet copied to the primary volume #102a (para 0034) based on the secondary out-of-sync bitmap #400b (para 0033); therefore, other data, which are not associated with bit(s) set in the secondary out-of-sync bitmap #400, are not copied from the secondary volume to the primary volume)

With respect to claim 4, Crawford recites
The method of claim 1, wherein: the resyncing data comprises a resyncing bitmap that includes a respective bit for each range of memory addresses of the object, (Crawford, the secondary out-of-sync bitmap #400b comprises corresponding bits, where each bit associated with a storage element representing a range of addresses of the object ((paras 0033-0034)) each bit of the resyncing bitmap indicating whether the bit’s respective range of memory addresses is synchronized at the first replica with the second replica of the object; and (Crawford, disclosing each bit of bitmap #400b is used “to keep track of which storage elements need to be copied over to the primary volume 102a if and when the outage is corrected” (para 0033))
each new set of tracking data comprises a tracking bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the tracking bitmap indicating whether the bit’s respective range of memory addresses has been modified at the second replica while the first replica was unavailable.  (Crawford, disclosing for each   

With respect to claim 5, Crawford recites
The method of claim 4, further comprising updating the updated resyncing bitmap based on the copying, including updating each bit of the updated resyncing bitmap for which data of the bit’s respective range of memory addresses has been copied from the second replica to the first replica to indicate that data stored at the bit’s respective range of memory addresses is synchronized at the first replica with the other replicas of the object. (Crawford, paras 0033-0034)

Claim 6: objected.

With respect to claim 7, Crawford recites
The method of claim 4, further comprising generating a respective tracking bitmap (out-of-sync bitmap #400b (para 0032)) for tracking ranges of memory addresses of the object for which data are modified while the first replica is unavailable at each host of the distributed storage system that stores a replica of the object. (paras 0033-0034))

With respect to claim 8, Crawford recites
The method of claim 4, wherein updating the resyncing data based on the new set of tracking data generated while the first replica was unavailable this time comprises: identifying, in the new tracking data, a particular bit that has been set to indicate that data stored at a particular range of memory addresses of the first replica corresponding to the particular bit has been modified since the first replica has become unavailable this time; and (para 0033; see also paras 0032 and 0034))
setting, in the resyncing data, a corresponding bit that corresponds to the particular bit and corresponds to the particular range of memory addresses to indicate that the particular range of memory addresses of the first replica are not synchronized with the second replica. (para 0032)

With respect to claim 9, Crawford recites
The method of claim 4, wherein updating the resyncing data based on the new set of tracking data generated for an instance of the first replica being unavailable comprises: identifying, in the new tracking data, a particular bit that has not been set to indicate that data stored at a particular range of memory addresses of the first replica corresponding to the particular bit has been modified since the first replica became unavailable; (the disclosure of setting the corresponding bits in the secondary out-of-sync bitmap #400b suggests that the method identified the particular bits as not had been set to indicate that data stored at a particular range of memory addresses of the first storage element corresponding to the 
determining that a corresponding bit of the resyncing data that corresponds to the particular bit is set to indicate that the particular range of memory addresses of the first replica are not synchronized with the second replica; and (disclosing a bit of the tracking bitmap #500 corresponding to the particular bit is set, and that indicates that the first storage element   is not synchronized with the second storage element; where a storage element is associated with a range of addresses (para 0034))
in response to determining that the corresponding bit of the resyncing data that corresponds to the particular bit is set, determining to not reset the corresponding bit of the resyncing data. (since the bits of the tracking bitmap #500 indicates “which storage elements on the secondary volume 102b were updated but not yet copied to the primary volume 102a” (para 0034); and thereby, in the normal course of operation, the method determines not to reset the corresponding bit of the bitmap #500 until the first storage element is updated with the second storage element according to the particular bit of the out-of-sync bitmap #400b; otherwise, the method would be faulty (see also para 0036))

With respect to claim 10, the combination of Crawford and Shetty recites
The method of claim 1, wherein the object comprises at least one of a set of data, code, or an application. (Shetty, disclosing the file assumed to comprise a set of data (para 0063)) 


The method of claim 1, further comprising designating the second host as an owner host of the object in response to determining that the first replica has become unavailable. (Crawford, the disclosure of “in the event the primary storage device 104a or other functionality at the primary site fails or suffers an outage, may be redirected to the secondary storage device 104b to enable continuous operations” (para 0029) suggests that the secondary storage device may act as an owner host of the object)

With respect to independent claim 12, Crawford recites
A system comprising: (abstract, fig. 1 and relevant texts)
a data processing apparatus; and (para 0023)
a memory apparatus in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: (paras 0024-0025)
initiating a resynchronization process that resynchronizes a first replica of an object stored at a first host with a second replica of the object stored at a second host using resyncing data that indicates, for each range of memory addresses of the object whether the range of memory addresses is synchronized at the first replica with the second replica; and for each instance, of multiple instances, of the first replica becoming unavailable prior to the resynchronization process being completed:
generating, at the second host, a new set of tracking data for the first replica, the new set of tracking data indicating, for each range of memory addresses of the object, whether data stored at the range of memory addresses of the object has been modified at a second replica while the first replica was unavailable; and in response to determining that the first replica has become available again to the distributed storage system: updating resyncing data based on the new set of tracking data generated while the first replica was unavailable, comprising: updating, for each range of memory addresses of the object that the new set of tracking data indicates has been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the second replica of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data, and resuming the resynchronization process using the updated resyncing data, including copying, from the second host to the first host and based on the updated resyncing data, data of one or more ranges of memory addresses of the first replica that the updated resyncing data indicates are not synchronized with the second replica of the object. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 12)

With respect to claim 13, Crawford recites
The system of claim 12, wherein obtaining the resyncing data comprises obtaining 
the resyncing data from the first host. (disclosing obtaining data from tracking bitmap #500 from the primary storage device #104a (para 0034; figs. 5-7 and relevant texts))

With respect to claim 14, Crawford recites
The system of claim 12, wherein data of each range of the memory addresses of the first replica that are synchronized is not copied from the second replica to the first replica. (disclosing “the corresponding bit(s) in the tracking bitmap 500 may be reset to indicate that this data not longer needs to be copied from the secondary volume 102b to the primary volume 102a” (para 0036))

With respect to claim 15, Crawford recites
The system of claim 12, wherein: the resyncing data comprises a resyncing bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the resyncing bitmap indicating whether the bit’s respective range of memory addresses is synchronized at the first replica with the second replica of the object; and each new set of tracking data comprises a tracking bitmap that includes a respective bit for each range of memory addresses of the object, each bit of the tracking bitmap indicating whether the bit’s respective range of memory addresses has been modified at the second replica while the first replica was unavailable. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 15)

With respect to claim 16, Crawford recites
The system of claim 15, wherein the operations comprise updating the updated resyncing bitmap based on the copying, including updating each bit of the updated resyncing bitmap for which data of the bit’s respective range of memory addresses has been copied from the second replica to the first replica to indicate that data stored at the bit’s respective range of memory addresses is synchronized at the first replica with the other replicas of the object. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 16)

Claim 17: objected.

With respect to claim 18, Crawford recites
The system of claim 15, wherein the operations comprise generating a respective tracking bitmap for tracking ranges of memory addresses of the object for which data are modified while the first replica is unavailable at each host of the distributed storage system that stores a replica of the object. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 18)

With respect to claim 19, Crawford recites
The system of claim 15, wherein updating the resyncing data based on the new set of tracking data generated for an instance of the first replica being unavailable comprises: identifying, in the new tracking data, a particular bit that has been set to indicate that data stored at a particular range of memory addresses of the first replica corresponding to the particular bit has been modified since the first replica became unavailable; and setting, in the resyncing data, a corresponding bit that corresponds to the particular bit and corresponds to the particular range of memory addresses to indicate that the particular range of memory addresses of the first replica are not synchronized with the second replica. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 19)
With respect to independent claim 20, Crawford recites
A computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising: (paras 0018-0022)
initiating a resynchronization process that resynchronizes a first replica of an object stored at a first host with a second replica of the object stored at a second host using resyncing data that indicates, for each range of memory addresses of the object whether the range of memory addresses is synchronized at the first replica with the second replica; and for each instance, of multiple instances, of the first replica becoming unavailable prior to the resynchronization process being completed: generating, at the second host, a new set of tracking data for the first replica, the new set of tracking data indicating, for each range of memory addresses of the object, whether data stored at the range of memory addresses of the object has been modified at a second replica while the first replica was unavailable; and in response to determining that the first replica has become available again to the distributed storage system: updating resyncing data based on the new set of tracking data generated while the first replica was unavailable, comprising: updating, for each range of memory addresses of the object that the new set of tracking data indicates has been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data to indicate that a corresponding range of memory addresses of the first replica is not synchronized with the second replica of the object, while not updating, for each range of memory addresses of the object that the new set of tracking data indicates has not been modified at the second replica while the first replica was unavailable, corresponding data of the resyncing data, and resuming the resynchronization process using the updated resyncing data, including copying, from the second host to the first host and based on the updated resyncing data, data of one or more ranges of memory addresses of the first replica that the updated resyncing data indicates are not synchronized with the second replica of the object. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 20)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  U.S.C 35 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Renade.
Double Patenting Rejection (the Remarks, page 9)
Response: The amendments have been considered. The non-statutory double patenting rejection is maintained because the claims of the Patent would anticipate those of the current application; and claim 9 is rejected for being unpatentable over claims 4 of Patent, in view of Crawford.
Section 103 Rejection (pages 9-13)
With respect to the argument (page 12)
“Initializing a “tracking bitmap” with the same data as a “secondary out-of-sync bitmap” when the “resynchronization process is initiated” is not the same as updating “resyncing data” that is being used to resynchronize a “first replica” using new sets of “tracking data” that are generated each time the “replica becomes unavailable,” as set forth by amended claim 1. For example, Crawford does not disclose that the “tracking bit map” is ever updated again using another bitmap after this initialization. Instead, Crawford merely discloses that corresponding bits of the “tracking bitmap” are reset when data corresponding to the bits are written to the “primary volume.” Crawford, para. 36. In contrast to Crawford, claim 1 requires that, for each instance of “the first replica” becoming “unavailable prior to the resynchronization process being completed,” new “tracking data” is generated and used to update “resyncing data” that maintains a running set of data that indicates “ranges of memory addresses” that are synchronized through multiple disruptions in the resynchronization process.”
With respect to the argument(s): (page 12)
“For example, Crawford does not disclose that the “tracking bit map” is ever updated again using another bitmap after this initialization. Instead, Crawford merely discloses that corresponding another bitmap after this initialization. Instead, Crawford merely discloses that corresponding bits of the “tracking bitmap” are reset when data corresponding to the bits are written to the “primary volume.” “
Response: reciting the limitation: 
updating the resyncing data based on the new set of tracking data generated while the first replica was unavailable,

With respect to the argument(s): (page 12)
“In contrast to Crawford, claim 1 requires that, for each instance of “the first replica” becoming “unavailable prior to the resynchronization process being completed,” new “tracking data” is generated and used to update “resyncing data” that maintains a running set of data that indicates “ranges of memory addresses” that are synchronized through multiple disruptions in the resynchronization process.”
Response: the disclosure of “When a failover occurs, as shown in FIG. 4, updates may be made to the secondary volume 102b that are not replicated to the corresponding primary volume 102a (since the primary volume 102a has experienced an outage)” (Crawford, para 0033) and “the redirected I/O (e.g., reads and writes) may be performed on the copy of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/
/RYAN BERTRAM/Primary Examiner, Art Unit 2137